
	
		I
		112th CONGRESS
		1st Session
		H. R. 1185
		IN THE HOUSE OF REPRESENTATIVES
		
			March 17, 2011
			Mr. Issa (for himself
			 and Mr. Walsh of Illinois) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committees on
			 Ways and Means,
			 Education and the
			 Workforce, House
			 Administration, the
			 Judiciary, Natural
			 Resources, Appropriations, and
			 Rules, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To delay the implementation of the health
		  reform law in the United States until there is final resolution in pending
		  lawsuits.
	
	
		1.Short titleThis Act may be cited as The Constitutional Protection Act of
			 2011.
		2.Effective date
			 of PPACA
			(a)In
			 GeneralNotwithstanding any other provision of law, the
			 provisions of the Patient Protection and Affordable Care Act (Public Law
			 111–148) and the Health Care and Education Reconciliation Act of 2010 (Public
			 Law 111–152), including the amendments made by such Acts, that are not in
			 effect on the date of enactment of this Act shall not be in effect until the
			 date on which final judgment is entered in all cases challenging the
			 constitutionality of the requirement to maintain minimum essential coverage
			 under section 5000A of the Internal Revenue Code of 1986 that are pending
			 before a Federal court on the date of enactment of this Act.
			(b)Promulgation of
			 RegulationsNotwithstanding any other provision of law, the
			 Federal Government shall not promulgate regulations under the Patient
			 Protection and Affordable Care Act (Public Law 111–148) or the Health Care and
			 Education Reconciliation Act of 2010 (Public Law 111–152), including the
			 amendments made by such Acts, or otherwise prepare to implement such Acts (or
			 amendments made by such Acts), until the date on which final judgment is
			 entered in all cases challenging the constitutionality of the requirement to
			 maintain minimum essential coverage under section 5000A of the Internal Revenue
			 Code of 1986 that are pending before a Federal court on the date of enactment
			 of this Act.
			
